Citation Nr: 0615424	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-03 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from April 1968 to April 1971.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

In a letter received in January 2006, the veteran alleged 
that he has allergies and hypertension due to exposure to 
Agent Orange while in Vietnam.  In addition, he asserted that 
he injured his knee during service.  These issues are 
referred to the RO for appropriate action.

In April 2006, the veteran testified at a Board hearing held 
at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges that he has post-traumatic stress 
disorder due to incidents he experienced while serving as a 
radio operator in Vietnam.  The veteran has alleged three 
specific events as his stressors:  1) incoming artillery fire 
upon arriving in Vietnam; 2) an explosion that threw him up 
against a wall; and 3) being in a helicopter that was in the 
midst of gun fire. 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  The veteran is currently 
diagnosed as having post-traumatic stress disorder.  Service 
connection for post-traumatic stress disorder, however, 
requires a verified stressor unless the veteran engaged in 
combat.  As the record contains no objective evidence that 
the veteran engaged in combat, the events which the veteran 
asserts are the source of his post-traumatic stress disorder 
must be corroborated.  In its rating decisions, the RO had 
noted that the veteran had not provided enough details 
regarding his alleged stressors to attempt corroboration.

In April 2006, the veteran testified at a hearing before the 
Board.  During the hearing, the veteran provided details 
about the alleged stressors.  Based on these additional 
facts, the Board concludes that the RO should attempt 
verification of the alleged stressors by requesting a report 
from the U.S. Army and Joint Services Record Research Center 
(JSRRC) (formerly U.S. Armed Services Center for Unit 
Records Research (CURR)).

The veteran's records show he served in Vietnam from November 
27, 1968, to November 29, 1969.  The veteran was a member of 
the 501st Signal Battalion, 101st Airborne Division.  Upon 
arriving in Vietnam, the veteran alleges the arriving 
soldiers were fired upon continuously for one to two days.  
The veteran was then stationed at Camp Eagle for the next 
three to five months (end of November to February or April).  
While at Camp Eagle, the veteran alleges, he opened the door 
to his rig and an explosion went off, forcing him against a 
wall.  The veteran states that there was no one else at the 
base at the time, and that he did not receive a medal because 
there was no shrapnel.  Lastly, the veteran asserts that 
around January 1969, he was in a helicopter, which was in the 
middle of artillery fire, near Fire Base Blaze.  Through 
JSRRC, the RO is instructed to seek corroboration of all 
three alleged incidents, but with specific attention to the 
alleged explosion that the veteran experienced while at Camp 
Eagle.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the letter 
includes information concerning service 
connection, as well as an initial 
disability rating and an effective date 
for the award of any benefits.

2.  The RO should contact the JSRRC with 
the information regarding the veteran's 
alleged stressors, as outlined above, and 
request a report from JSRRC which will 
indicate if any of the stressors can be 
corroborated.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
See 38 C.F.R. § 20.1100(b) (2005).

